      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 1 of 13 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

SHARON MCGRIFF,                 )
                                )
      Plaintiff,                )
                                )
v.                              )           Case No.:
                                )
TYVE, LLC and CRAIG STEVENS, )
JR.,                            )
      Defendants.               )
_______________________________ /

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, SHARON MCGRIFF (“Plaintiff” or “McGriff”), and

files her Complaint against Defendants, TYVE, LLC (“TyVe”) and Defendant

CRAIG STEVENS, Jr. (“Stevens”) (collectively “Defendants”), and in support

states the following:

                           NATURE OF THE CLAIMS

      This is an action for monetary damages pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C §§ 2000e, et seq., (“Title VII”) and the

Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”) to redress

Defendant’s   unlawful     employment    practices   against   Plaintiff   including

Defendant’s unlawful discrimination, harassment, and retaliation against Plaintiff

due to her sex, and Defendant’s assault and battery of Plaintiff, leading to

Plaintiff’s unlawful termination.

                                        1
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 2 of 13 PageID 2




                              JURISDICTION AND VENUE

       1.        This Court has jurisdiction over the claims herein pursuant to 28

U.S.C. §§ 1331 and 1343, as this action involves federal questions regarding

deprivation of Plaintiff’s civil rights under Title VII.

       2.        This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law and the Florida Civil Rights Act of 1992 pursuant to

28 U.S.C. §1367(a).

       3.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                       THE PARTIES

       4.        Plaintiff, McGriff is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Flagler County,

Florida.

       5.        Defendant, TyVe, is a Florida Limited Liability Company with its

principal place of business in Frisco, Texas.

       6.        Defendant Stevens is an individual who resides in this Judicial

District.




                                               2
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 3 of 13 PageID 3




      7.     Plaintiff worked for Defendant TyVe, at 4851 Belle Terre Parkway,

Palm Coast, Florida 32137.

      8.     Defendant TyVe, is an employer as defined by the laws under which

this action is brought and employs the requisite number of employees.

                        PROCEDURAL REQUIREMENTS

      9.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.   On October 2, 2019, Plaintiff timely dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), against Defendant, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e), based on sex and retaliation.

      11.   Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

      12.   On February 26, 2021, as to Defendant, TyVe, the FCHR issued to

Plaintiff a Notice of Determination: Reasonable Cause.

      13.   On May 13, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue,

Conciliation Failure.

      14.   This Complaint was filed within one year of the FCHR’s issuance of

its Determination of Reasonable Cause as to Defendant, TyVe and within ninety

days of the EEOC’s Notice of Right to Sue.


                                         3
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 4 of 13 PageID 4




                             FACTUAL ALLEGATIONS

       15.    Plaintiff is female.

       16.    Plaintiff worked for Defendant as a Cashier.

       17.    Defendant targeted Plaintiff due to her sex as it did not treat male

employees in the same manner.

       18.    Defendant permitted Stevens, who is male, to forcefully intimidate

Plaintiff because she is a woman.

       19.    On or about August 5, 2019, Craig Stevens, Shift Manager, brutally

beat Plaintiff.

       20.    On the afternoon of August 5, 2019, Plaintiff offered to drive Mr.

Stevens home. During the drive to his residence, Mr. Stevens became irate and

accused Plaintiff of stealing from him.

       21.    When Plaintiff reached Mr. Stevens’ residence, she assured Mr.

Stevens that she had not taken his property and invited him to search her car.

Plaintiff stood back on Mr. Stevens’ front lawn while he searched her car. Mr.

Stevens did not find his property in Plaintiff’s car – because she did not have it.

       22.    When Mr. Stevens did not find what he was looking for, Mr. Stevens

rapidly approached Plaintiff, grabbed her by her hair, and threw her to the ground.

At the time, Plaintiff was wearing a wig pinned to her natural hair, which Mr.

Stevens ripped off Plaintiff’s head.


                                          4
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 5 of 13 PageID 5




      23.   Mr. Stevens stood over Plaintiff and repeatedly struck her in the face

and head with closed fists.

      24.   When Mr. Stevens eventually stopped beating Plaintiff, Plaintiff was

left bleeding profusely from hear head and face, her clothes soaked in her blood.

      25.   Plaintiff proceeded to call the police and Mr. Stevens was arrested on

one count of aggravated battery.

      26.   On or about August 7, 2019, Plaintiff disclosed the details of the

altercation with Mr. Stevens to Jorge Cordova, General Manager.

      27.   Mr. Cordova informed Plaintiff that she would still be required to

work with Mr. Stevens.

      28.   Plaintiff explained to Mr. Cordova that she could not be within a

certain distance of Mr. Stevens per the police officer who responded to the

incident.

      29.   In response, Mr. Cordova stated “work with him or quit.”

      30.   Thereafter, Defendant terminated Plaintiff’s employment under

pretext.

      31.   Defendant did not discipline or terminate Mr. Stevens.

      32.   Plaintiff has been damaged by Defendant’s illegal conduct.

      33.   Plaintiff has had to retain the services of the undersigned counsel and

has agreed to pay said counsel reasonable attorney’s fees.

                                         5
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 6 of 13 PageID 6




                                   Count I:
               Sex Based Discrimination in Violation of Title VII
                            as to Defendant TyVe

      34.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations states in Paragraphs 1-33 above.

      35.    At all times relevant to this action, Plaintiff was in a protected

category under Title VII because of her sex, female.

      36.    Defendant is prohibited under Title VII from discriminating against

Plaintiff because of her sex with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      37.    Defendant violated Title VII by terminating and discrimination

against Plaintiff based on her sex.

      38.    Defendant intentionally discriminated against Plaintiff on the basis of

her sex.

      39.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.


                                         6
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 7 of 13 PageID 7




      40.    Defendant’s unlawful conduct in violation of Title VII is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                                     Count II:
                       Retaliation in Violation of Title VII
                              as to Defendant TyVe

      41.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-33 above.

      42.    Plaintiff engaged in protected activity under Title VII while employed

by Defendant.

      43.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      44.    Defendant’s conduct violated Title VII.

      45.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss or pay, benefits, and prestige for which she is

entitled to damages.

      46.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.




                                         7
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 8 of 13 PageID 8




      47.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her

to punitive damages.

                                  Count III:
              Sex Based Discrimination in Violation of the FCRA
                            as to Defendant TyVe

      48.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations states in Paragraphs 1-33 above.

      49.    At all times relevant to this action, Plaintiff was in a protected

category under the FCRA because of her sex, female.

      50.    Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of her sex with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

      51.    Defendant violated the FCRA by terminating and discrimination

against Plaintiff based on her sex.

      52.    Defendant intentionally discriminated against Plaintiff on the basis of

her sex.

      53.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,


                                          8
      Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 9 of 13 PageID 9




embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

      54.    Defendant’s unlawful conduct in violation of the FCRA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                                     Count IV:
                       Retaliation in Violation of the FCRA
                               as to Defendant TyVe

      55.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-33 above.

      56.    Plaintiff engaged in protected activity under the FCRA while

employed by Defendant.

      57.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      58.    Defendant’s conduct violated the FCRA.

      59.    Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss or pay, benefits, and prestige for which she is

entitled to damages.




                                         9
     Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 10 of 13 PageID 10




      60.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      61.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s protected rights, thereby entitling her to punitive

damages.

                                     Count V:
                  Vicarious Liability Under Respondeat Superior
                              as to Defendant TyVe

      62.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-33 above.

      63.    Defendant is liable for the actions of Defendant’s employee, Craig

Stevens, under the doctrine of respondeat superior.

      64.    As a result of the actions of Defendant’s employee, Plaintiff suffered

discomfort, pain and suffering, psychological damage, mental anguish, and loss

of capacity for enjoyment of life. Furthermore, Plaintiff was forced to incur

hospital and/or medical expenses for the care and treatment of the injuries

received in this incident.

                                      Count VI:
                          Battery as to Defendant Stevens

      65.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-33 above.



                                          10
     Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 11 of 13 PageID 11




       66.   Defendant intentionally, knowingly, or recklessly caused bodily

injury to Plaintiff when Mr. Stevens grabbed Plaintiff’s hair, forced Plaintiff to the

ground, and repeatedly struck her head and face.

       67.   Mr. Stevens’ intentional and deliberate contact with Plaintiff was

harmful and offensive, resulting in wounds on Plaintiff’s head and face, thereby

entitling Plaintiff to an award of punitive damages.

       68.   As a result of the actions of Defendant’s employee, Plaintiff suffered

discomfort, pain and suffering, psychological damage, mental anguish, and loss

of capacity for enjoyment of life. Furthermore, Plaintiff was forced to incur

hospital and/or medical expenses for the care and treatment of the injuries

received in this incident.

                                    Count VII:
                         Assault as to Defendant Stevens

       69.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-33 above.

       70.   Mr. Stevens intended to create a well-founded fear of imminent harm

to Plaintiff, and in fact, acted on that fear by actually and intentionally touching

Plaintiff.

       71.   Plaintiff did actually have a well-founded fear of imminent harm

which was created by Mr. Stevens.



                                         11
     Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 12 of 13 PageID 12




      72.    As a result of the actions of Defendant’s employee, Plaintiff suffered

discomfort, pain and suffering, psychological damage, mental anguish, and loss

of capacity for enjoyment of life. Furthermore, Plaintiff was forced to incur

hospital and/or medical expenses for the care and treatment of the injuries

received in this incident.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at

trial, punitive damages, liquidated damages, and prejudgment interest thereon;

      b)     Grant Plaintiff her costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)     Award any other and further relief as this Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                       Respectfully Submitted:

                                       /s/ Gary Martoccio
                                       Gary Martoccio
                                       Florida Bar Number: 99040
                                       Spielberger Law Group

                                          12
Case 3:21-cv-00778 Document 1 Filed 08/11/21 Page 13 of 13 PageID 13




                               4890 W. Kennedy Blvd., Ste. 950
                               Tampa, Florida 33606
                               T: (800) 965-1570
                               F: (866) 580-7499
                               Gary.Martoccio@spielbergerlawgroup.com


                               Counsel for Plaintiff




                                 13
